DETAILED ACTION
The claim amendment 12 July 2022 has been entered. Claims 1, 3-10, and 12 are pending. The specification amendment filed on 12 July 2022 has been entered; it overcomes the specification objection of the previous office action. The drawing replacement sheet filed on 12 July 2022 has been entered.
Drawings
The drawing objection has been withdrawn in response to applicant’s arguments on page 2 and 3 of the remarks filed 12 July 2022.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claims are “means for controlling” of claim 3; “connecting means” of claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grad (US 2,850,986).
Regarding claim 1, Grad discloses a barrel-type piston pump (fig 2, barrel piston pump, c 1 l 25-27)  comprising at least one driveshaft (shaft 6, c 2 l 43), a first pumping assembly (1st cylinder barrel 9, c 2 l 49-50) and a second pumping assembly (2nd cylinder barrel 9, c 2 l 49-50), each pumping assembly being formed of elements comprising at least one plate (swash plate 16, 16a, c 2 l 70-72; cradles 54, 54a, c 4 l 59), a cylinder block (barrel 9, 9a, c 2 l 49-50), an intake pipe (fig 6, 7, port 31 implicitly intake because, fig 7,  of connection to intake pipe passage 32, c 8, l 66, 73; passage 32 is implicitly the intake because pipe 34 is disclosed as discharge, c 4 l 37-38), and a delivery pipe (fig 6, 7 port 30 implicitly discharge, because, fig 7, of connection to discharge pipe 34, 34a, c 4 l 37-38), the cylinder block, comprising at least two compression chambers distributed circumferentially (fig 9, 10, depicts multiple compression chambers depicted in this manner), at least two pistons (piston 11, c 2 l 54), respectively in translational movement in the compression chambers of the cylinder block, of each of the assemblies, the plate, of each of the two assemblies being inclined at an angle with respect to the axis of rotation of the driveshaft (swash plates are inclined to axis of shaft 6, c 3 l 2-4, cradles 54, 54a support those plates in order to create the angle, c 4 l 57-66), the driveshaft generating a relative rotational movement between the plate (cylinder barrel rotates, c 3 l 24 while cradles 54, 54a are stationary), and the cylinder block, of each of the two assemblies, wherein the elements of the second assembly are distributed symmetrically with respect to the elements of the first assembly about a plane perpendicular to the axis of rotation of the driveshaft (fig 2 depicts this arrangement), and in that the plates , of the two assemblies are connected to one another at the plane of symmetry (fig 2 depicts this arrangement), and wherein the intake (fig 6, 7, port 31 implicitly intake because, fig 7,  of connection to intake pipe passage 32, c 8, l 66, 73; passage 32 is implicitly the intake because pipe 34 is disclosed as discharge, c 4 l 37-38) and delivery pipes (fig 6, 7 port 30 implicitly discharge, because, fig 7, of connection to discharge pipe 34, 34a, c 4 l 37-38) of the first pumping assembly are distinct from and positioned symmetrically, with respect to the axis of the driveshaft (fig 7, discharge pipe 35 and suction pipe 33 are distinct from the drive shaft, and are symmetrical on a mirror axis through the drive shaft 6), with the intake pipe and the delivery pipe of the second pumping assembly (fig 8, discharge pipe 35 and suction pipe 33 are common to both the first and second pumping barrels 9, and are symmetrical along the center of the drawing depicted in figure 8 ).
Examiner notes that applicant’s “intake pipes” are disclosed in the drawings as bores through the pump casing (see annotated drawing below). The claim terms will be judged by what is disclosed, identical terminology is not required  (In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990); See MPEP 2131). Grad also disclose bores through the pump casing as shown below (see annotated drawing below).  Applicant’s arguments that grad discloses only two pipes are not convincing because Grad discloses the same four ports as applicant’s figure 4, then combines those ports into a common manifold. Applicant has not claimed sufficient structure via the symmetrical pipes to distinguish over Grad.

    PNG
    media_image1.png
    396
    994
    media_image1.png
    Greyscale

Annotations on applicant’s figure 4

    PNG
    media_image2.png
    472
    1249
    media_image2.png
    Greyscale

Annotations on Grad fig 2

Regarding claim 3, Grad discloses the pump as claimed in claim 1, wherein the pump comprises means for controlling the angular inclination of the plate, of each of the assemblies with respect to the axis of the driveshaft (rack 114 rocks cradle 54 on trunnions 59, 60, c 8 l 41-45; there are means for swinging cradles 54 upon trunnions, c 5 l 8-10). 
Regarding claim 4, Grad discloses the pump as claimed in claim 1, wherein the plates, of the two assemblies are formed as a single unit (fig 2, two assemblies depicted as a single unit). 
Regarding claim 5, Grad discloses the pump as claimed in claim 1, wherein the plates, of the two assemblies may be connected to one another by connecting means (fig 3,4, rod 115 moves gear 113, and gears 112, 112a, c 7 l 47-60, c 8 l 41-47), that pass through the plane of symmetry (gears 112, 112a appear to be at the midpoint between the two cradles 54 which are on the mirror of symmetry, c 7 l 47-60, c 8 l 41-47). 
Regarding claim 6, Grad discloses the pump as claimed in claim 5, wherein the connecting means, comprise a pivot connection (fig 4, gears 112, 112a on trunnions 59 and 60 pivot the cradle 54 and swash plates, c 7 l 47-60, c 8 l 41-47) positioned at a point situated substantially at the periphery of the two plates (the gears 112, 112a are implicitly outside the periphery of cradles 54 and 54a in order to intermesh, c 7 l 47-60, c 8 l 41-47).
Regarding claim 7, Grad discloses the pump as claimed in claim 1, wherein the relative rotational movement is a rotational movement of the plate, of each of the assemblies (fig 2, swash plates 16 rotate and are driven by cylinder barrels 9, c 6 l 71). 
Regarding claim 8, Grad discloses the pump as claimed in claim 7, wherein each of the assemblies additionally comprises a wobble plate (cradle 54 and 54b swing on the horizontal plane, c 4 l 59, therefore broadly constitute wobble plates), the wobble plate of each of the assemblies being pivot-connected to the rotating plate (id.), of the one same assembly. 
Regarding claim 9, Grad discloses the pump as claimed in claim 1, wherein the relative rotational movement is a rotational movement of the cylinder block (barrel 9 rotates, c 5 l 61), of each of the assemblies. 

Applicant is reminded that process limitations are given little patentable weight in product claims since the patentability determination of product-by-process claims is based on the product itself, even though such claims are limited and defined by the process. See MPEP § 2113. “The patentability of a product does not depend on its method of production. “In re Thorpe, 777 F.2d 695,698,USPQ 964,966 (Fed.Cir.1985).
Regarding claim 12, Grad discloses a method for conducting for a drilling operation (manner of operating a device does not differentiate the apparatus claim from the prior art, a drilling operation is an intended use which does not limit the apparatus, See MPEP 2114), comprising injecting drilling mud (the material pumped by the apparatus claim does not differentiate the apparatus, See MPEP 2114, the drilling mud will not be considered limiting, See MPEP 2115) into a drilled well (the manner of operating a device will not limit the apparatus claim, See MPEP 2114, the structural details of the drilled well have not been incorporated into the claim or specification, the drilled well will be interpreted as an generic receiver of the pump’s fluid until further structural details are incorporated) using the barrel-type piston pump as claimed in claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Grad.

Regarding claim 10, Grad discloses the pump as claimed in claim 1. Grad does not disclose wherein the angle of inclination of the plate, of each of the assemblies with respect to the axis of the driveshaft is comprised between 70 and 90 degrees in terms of absolute value. Nevertheless inclining the plate of Grad to 70 to 90 degrees would have yield the predictable result of adjusting the volume of pumped fluid.  It would have been obvious to choose range elements, 70 and 90, from a finite number of identified, predictable solutions for angles of the swash plate (0-90 degrees), i.e., it would have been "obvious to try" the specific structure of a swash plate angle of 70-90 as these represent a finite number of predictable solutions to swash plate angle.
The claim would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of invention but of ordinary skill and common sense."  Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make swash plate angles between 70-90 degrees because the claimed structure does not appear to provide any unexpected results (KSR, 550 U.S. 398 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Response to Arguments

Applicant's arguments filed 12 July 2022 have been fully considered but they are not persuasive. 
On page 5 of Remarks on 12 July 2022, applicant argues that Grad does not disclose two distinct intake pipes and delivery pipes; and discloses a single delivery and intake pipe 36 and 37.  This is not persuasive. Applicant’s fig 4 shows that the four “pipes” as bores through the pump casing (see drawing above at claim 1). Grad discloses the same arrangement of bores through the pump casing (see drawing above at claim 1). Applicant’s argument that Grad, fig 8 discloses two pump pipes 36 and 37, is not persuasive because applicant’s disclosure stops short of describing the pumping system beyond their own intake and outlet bore 8, 9 (see drawing at claim 1).  Applicant’s claimed invention will be limited to what is disclosed; there is no way of knowing whether applicant envisioned the system beyond their intake and outlet pipes to merge into a common manifold as shown in Grad’s figure 8, or to continue as some other structure.  Since applicant’s figure 4 discloses the claimed pipes as bores through the pump casing, and Grad’s figure 2, shows similar bores as shown at the rejection of claim 1 above; applicant’s claimed structure will be considered to be anticipated by Grad, and the rejection will be maintained. 

Applicant argues that grad discloses cylinder barrel 9a as rotated one-fourth in respect to cylinder barrel 9, and that therefore cylinder barrel 9a is not distributed symmetrically with the cylinder barrel 9. This argument is not persuasive. Applicant is narrowly interpreting the term “symmetrical” to mean that the cylinder spaces in each barrel are aligned and in phase.  A broader interpretation of the term symmetrical is that the items on either side of the axis of symmetry are identical structures (Grad, c 2 l 57-59), and that the term does not exclude the split phase disclosed by Grad (Grad, c 2 l 59-61).  
Applicant argues that Grad does not disclose direct contact between the swash plates, since in Grad the contact is done between rolling contact faces 66 and 66a.   The argument is not persuasive because applicant’s swash plates are not in direct contact. Referring to applicants disclosed invention in figures 3 and 4; at least elements 13 and 14 are between swash plates 2 and 3, and thereby prohibit the “direct contact” that applicant is claiming exists in their invention. Therefore Grad’s contact of swash plates 16 and 16a via cradles 54 and 54a is considered an analogous to applicant arrangement depicted in figures 3 and 4.
Applicant further argues that Grad does not disclose a pump with two distinct sets of intake and delivery pipes. This position is not persuasive. Applicant’s drawings do not depict the distinct sets of intake and delivery pipes. Rather applicant’s figures depict the connection ports and not distinct sets of pipes. Grad discloses distinct sets of intake and outlet ports 30 and 31. However Grad further displays the intake and outlet pipes 35 and 33 (fig 7) which then connect the barrels and further displays the overall pump intake and outlet pipes 36 and 37 (fig 8).  Applicant has not disclosed any intake and outlet pipes beyond the ports depicted in applicant’s fig 3 which would distinguish their invention from the intake and outlet pipes of Grad.  The examiner has interpreted the claimed distinct sets of pipes to simply indicate that the invention twin barrels do not share an intake / suction manifold in the center of the pump assembly between the two barrels; but rather that each barrel has a separate intake / suction manifold on the outer sides of the two barrels.
Applicant further argues that Grad solves the same general technical problem as applicant but that the solutions are different than the claimed invention. Applicant is arguing unclaimed subject matter. Applicant must distinguish their invention from the prior art via claim language.

 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746                                                                                                                                                                                                        ached 

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746